Citation Nr: 1232761	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  08-31 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for left knee degenerative joint disease, to include as secondary to a service-connected right knee disability and/or lumbar spine disability.   

2.  Entitlement to service connection for a psychiatric disorder, including depressive disorder, to include as secondary to a service-connected right knee disability and/or lumbar spine disability.   

3.  Entitlement to an initial evaluation in excess of 20 percent for lumbar spine degenerative joint disease.

4.  Entitlement to an increased rating for right total knee replacement, currently evaluated as 60 percent disabling.



REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from April 1990 to July 1990 and in February 1993.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2007, April 2010, and May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in San Juan, the Commonwealth of Puerto Rico, and St. Petersburg, Florida.

Regarding the Veteran's claim for depressive disorder, in light of the evidence of record and Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has rephrased this issue as one of for service connection for a psychiatric disorder, to include depressive disorder, as reflected on the title page. 

Further, a July 2011 rating decision reflects that a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) was granted.  Thus, the Board has not included the issue of entitlement to a TDIU as an issue on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, a TDIU is an element of an initial rating or increased rating claim).  

In addition, a review of Virtual VA reflects recent records have been added to the electronic record.  Because the current appeal includes records that are located only in the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Essentially, the Veteran claims entitlement to service connection for a left knee disorder and a psychiatric disorder secondary to service-connected lumbar spine degenerative joint disease and/or service-connected right knee degenerative joint disease with a meniscus tear.  In addition, he asserts that a higher initial disability evaluation is warranted for service-connected lumbar spine degenerative joint disease.  Having reviewed the evidence, the Board finds that further development is necessary for a determination.  

In a May 2009 report, the Veteran's private doctor stated that, since 2006, the Veteran's left knee had progressively worsened because he had a tendency to rely on the left knee in order not to strain his right knee.  In addition, while a December 2006 VA opinion is to the effect that it is less than likely that a left knee condition is related to the right knee degenerative joint disease, noting that left knee pain began in July 2005 without any related trauma, an opinion as to whether the left knee condition was aggravated by the right knee was not provided.

In addition, following the issuance of a September 2008 statement of the case (SOC), Social Security Administration records were associated with the claims file in December 2010 reflecting disability due to mild osteopenia in the left knee together with multilevel degenerative changes at the lumbar spine, and an opinion has not been obtained as to whether a left knee condition is related to service-connected lumbar spine degenerative joint disease.  As such, the Board finds the examination performed in December 2006 not to be wholly adequate and that the claim in regard to service connection for a left knee disorder must be remanded.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The agency of original jurisdiction (AOJ) should therefore schedule the Veteran for an appropriate VA examination to determine the nature, extent, onset, and etiology any left knee condition.  The Board notes that VA has an obligation to explore all legal theories, including those unknown to the Veteran, by which he might be awarded service connection for a claimed disability. See Robinson v. Peake, 21 Vet. App. 545, 553 (2008), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); see also Schroeder v. West, 212 F.3d 1265, 1271(Fed. Cir. 2000) (upon the filing of a claim for benefits, VA generally must investigate the reasonably apparent and potential causes of the Veteran's condition and theories of service connection that are reasonably raised by the record or raised by a sympathetic reading of the claimant's filing).  

Moreover, a February 2010 VA examination report notes that, since the Veteran was already receiving psychiatric treatment prior to right knee surgery in July 2009, his psychiatric disorder is not related to his service-connected right knee disability.  However, no opinion was provided as to whether the service-connected right knee disability aggravates a psychiatric disorder.  Thus, the Board also finds this opinion to not be wholly adequate.  See Barr, 21 Vet. App. at 303.

Furthermore, the Veteran was afforded a VA examination in regard to the severity of his service-connected lumbar spine degenerative joint disease in April 2011.  While neurological findings were reported to be normal, private medical records received in June 2011 note low back pain radiating mainly into the left lower extremity.  The assessment was radiculopathy, left greater than right.  VA is required to provide a comprehensive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2 (2011); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As such, on remand, the AOJ should afford the Veteran a VA compensation examination to assess the current nature, extent and severity of his service-connected degenerative joint disease of the lumbar spine, to include any associated neurologic abnormalities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Thus, the Board finds it necessary to also remand this claim.

It appears that the Veteran receives regular treatment at the VA Medical Center (VAMC) in San Juan, Puerto Rico.  Updated treatment records should be obtained in light of the remand.

Finally, in the May 2011 rating decision, a higher rating for the Veteran's service-connected right knee disability was denied.  The Board construes correspondence from the Veteran in May 2011 as a notice of disagreement (NOD) with that determination.  Although the evaluation for the right knee disability was increased to 60 percent in a subsequent July 2011 rating decision, effective September 1, 2010, the filing of a NOD confers jurisdiction on the Board and the next step is for the AOJ to issue an SOC.  To date, however, a SOC has not been issued with respect to this claim.  Under the circumstances, the Board finds it necessary to remand this claim for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997). 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's more recent treatment records from the San Juan VAMC and associate the records with the claims folder.

2.  After associating any additional medical records and lay statements with the claims folder, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any disorder of the left knee found to be present.
(Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that a left knee disability was caused by, or aggravated beyond the natural progression by, the service-connected right knee disability or lumbar spine disability.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  Also, schedule the Veteran for a VA psychiatric examination.  The claims folder must be made available to and reviewed by the examiner.  All necessary tests should be conducted.  The report of examination should identify all psychiatric disorders, to include depressive disorder, found to be present.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that a psychiatric disorder was caused by, or aggravated beyond the natural progression by, the service-connected right knee disability or lumbar spine disability.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that a psychiatric disorder had its clinical onset during, or is otherwise caused by the Veteran's active military service.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  Also, schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency and severity of the service-connected lumbar spine degenerative joint disease.  The claims folder should be made available to, and reviewed by the examiner.  The examiner should identify all back orthopedic pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's back, i.e. the extent of his pain-free motion. 

In addition, the examiner should state whether the back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes. 

Further, the examiner must discuss the nature and severity of any right or left-sided radiculopathy or neuropathy found to be present.  The examiner must also state whether the Veteran has bowel or bladder problems related to his low back disability, or any other associated neurologic abnormality.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

5.  After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, it should be returned to the examiner for corrective action.

6.  Prepare a SOC in accordance with 38 C.F.R. § 19.29 (2011) regarding the right total knee replacement rating issue.  This is required unless the matter is resolved by granting the full benefit sought, or by the Veteran's withdrawal of the notice of disagreement.  If, and only if, the Veteran files a timely substantive appeal should this issue be returned to the Board.

7.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the three remaining issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

